Citation Nr: 1339859	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  09-43 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the knees.

2.  Entitlement to service connection for residuals of a right fifth toe fracture.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for right knee patellofemoral pain syndrome.

5.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome.

6.  Entitlement to an initial rating in excess of 10 percent for residuals of left fifth toe arthroplasty. 

7.  Entitlement to an initial compensable rating for right shoulder strain prior to September 23, 2009, and for a disability rating in excess of 10 percent since that date. 

8.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD) prior to September 23, 2009, and for a disability rating in excess of 10 percent since that date.

9.  Entitlement to an initial rating in excess of 10 percent for post-concussive migraine headaches.

10.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 1, 2012, and for a disability rating in excess of 70 percent since that date.

11.  Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from August 1999 to April 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the Veteran's claims file was later transferred to the RO in Waco, Texas, which certified the case to the Board.

In March 2013, the Veteran testified at a hearing before the undersigned; a transcript of the hearing is of record.  

In an October 2009 rating decision, the RO granted higher ratings for bilateral patellofemoral pain syndrome, residuals of left fifth toe arthroscopy, right shoulder strain, and GERD.  However, as higher ratings for these disabilities are available and the Veteran is presumed to seek the maximum available benefit, these issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Veteran's electronic folder includes additional VA outpatient treatment records dated from April 2008 to June 2013 that were not initially considered by the RO.  In November 2013, the Veteran's representative waived the Veteran's right to initial review of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2013).

The Board has considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In Rice, the Court held that a claim for total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Here, however, the Veteran has not claimed nor does the evidence indicate that he is unemployable due to his service-connected disabilities.  Accordingly, a claim of entitlement to a TDIU is not deemed to be a component of the current appeal. 
The issues of entitlement to service connection for a bilateral hearing loss disability and an increased rating for residuals of left fifth toe arthroplasty are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During his March 2013 Board Hearing and in a written statement submitted that same day, the Veteran indicated his desire to withdraw his appeals seeking increased ratings for PTSD and tinnitus.  The Board received such request prior to the promulgation of a decision.

2.  Current DJD of the knees is not shown by the record.

3.  Current residuals of a right fifth toe fracture are not shown by the record.

4.  For the entire appeal period, right knee patellofemoral pain syndrome has been manifested by flexion limited to, at worst, 100 degrees with pain at the endpoint, but without limitation of extension or objective evidence of recurrent subluxation or lateral instability.

5.  For the entire appeal period, left knee patellofemoral pain syndrome has been manifested by flexion limited to, at worst, 90 degrees with pain at the endpoint, but without limitation of extension or objective evidence of recurrent subluxation or lateral instability.

6.  For the entire appeal period, right shoulder strain has been manifested by grinding or crepitus with abduction limited to, at worst, 160 degrees, and flexion limited to, at worst, 170 degrees.  

7.  For the entire appeal period, the Veteran's GERD has been manifested by persistent recurrent epigastric distress with pyrosis, regurgitation, heartburn, and occasional vomiting, productive of considerable impairment of health.

8.  For the entire appeal period, the Veteran's post-concussive migraine headaches were manifested by characteristic prostrating attaches occurring on an average once a month.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issues of entitlement to increased ratings for PTSD and tinnitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  DJD of the knees was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

3.  Residuals of a right fifth toe fracture were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

4.  The criteria for an initial rating in excess of 10 percent for right knee patellofemoral pain syndrome are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5260 (2013).

5.  The criteria for an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5260 (2013).

6.  The criteria for an initial 10 percent rating, but no higher, for right shoulder strain have been met throughout the appeal period and prior to September 23, 2009.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5099-5024 (2013).

7.  The criteria for an initial rating in excess of 10 percent for right shoulder strain have not been met throughout the appeal period and since September 23, 2009.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5099-5024 (2013).

8.  The criteria for an initial 30 percent rating, but no higher, for GERD have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.114, Diagnostic Code 7399-7346 (2013).

9.  The criteria for an initial 30 percent rating, but no higher, for post-concussive migraine headaches have been met throughout the appeal period.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the March 2013 hearing, the Veteran and his representative stated that the Veteran wished to withdraw the issues of entitlement to increased ratings for PTSD and tinnitus.  Hearing Transcript (Tr.) at 2.  The Veteran also submitted a written statement to this effect on that same day.  

The Veteran has withdrawn the appeal of the issues of entitlement to increased ratings for PTSD and tinnitus; hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  As such, the Board does not have jurisdiction to review the appeal of the issues of entitlement to increased ratings for PTSD and tinnitus, and they are dismissed.

Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant issues.  

VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Finally, notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the claims of entitlement to service connection for DJD of the knees and for residuals of a right fifth toe fracture, the record reflects that the RO provided the Veteran with the notice required under the VCAA in association with the Benefits at Delivery at Discharge (BDD) program in February 2008.  The claims were initially adjudicated in a June 2008 rating decision.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the claims for increased ratings, these claims arise from the Veteran's disagreement with the ratings assigned in connection with the grant of service connection.  Once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA's duty to notify the Veteran is satisfied. 

Regarding the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to the claims herein decided in accordance with 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claims for higher initial ratings in September 2009 and July 2012.  As a whole, the examiners reviewed the Veteran's claims file, considered his complaints, conducted appropriate physical examinations, and provided complete rationales for all opinions expressed.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims herein decided, as together they address the Veteran's symptoms in relation to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 
21 Vet. App. 120, 124-25 (2007). 

The Veteran was also provided an opportunity to set forth his contentions at a Board hearing conducted in March 2013.  The record reflects that at the hearing the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to fully explain the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  In all, the duty to assist has also been fulfilled.


Service Connection Claims

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).  Likewise, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has noted that in order for a veteran to qualify for entitlement to compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  Hence, the mere fact of a veteran reporting subjective symptoms, whether pain or otherwise, does not necessarily warrant a finding that he or she has met the current disability due to disease or injury requirement of a service connection claim.  Rather, an underlying disease or injury is required. 

In this case, the Veteran asserts that he has DJD of the knees and residuals of a fifth right toe fracture related to his service.  However, after a careful consideration of the lay and medical evidence, the Board finds that the preponderance of the evidence weighs against the Veteran claims of entitlement to service connection because there is no evidence of current disabilities, the first element required for service connection.  

The record reflects that the Veteran was treated for bilateral knee pain and diagnosed with patellofemoral pain syndrome in service.  He is currently service-connected for this condition.  In 2006, X-rays and magnetic resonance imaging of both knees were taken.  The studies were normal.  VA examinations were conducted in March 2006, September 2009, and July 2012.  The diagnosis at each of these examinations was patellofemoral pain syndrome (service connection has been granted for patellofemoral pain syndrome of both knees).  X-rays of the knees were taken in July 2012; the findings were considered normal.  The evidence does not reflect that the Veteran has been diagnosed with DJD of the knees.

During the Board hearing, the Veteran testified that he fractured his right fifth toe while running at Fort Hood.  He said he was placed in a walking boot for six weeks, given crutches for four weeks, and put on a temporary profile.  Hearing Tr. at 18.  He said that he continued to experience a dull ache in the toe and occasionally had swelling.  Id. at 19.  VA examinations were conducted in March 2008 and September 2009.  The March 2008 VA examiner indicated that the only objective finding on examination of the feet was tenderness of the left fifth toe with swelling and profuseness.  There were no objective findings related to the right fifth toe and the examiner indicated that fracture had been treated and had resolved.  The September 2009 VA examiner also made findings related to the left fifth toe, but indicated that the right foot was normal in appearance with no objective evidence of painful motion, edema, instability, weakness, or tenderness.  There was also no evidence of callosities, breakdown, or unusual shoe wear pattern on the right foot.  Parenthetically, the Board notes that the Veteran's service treatment records document a fracture of the left fifth toe and he is service-connected for residuals of this condition.  The evidence, however, does not reflect that he has been diagnosed with an underlying disease or injury related to the right fifth toe.

The Board has considered the Veteran's statements and notes that he is competent to testify as to his symptoms of pain, discomfort, and swelling.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, however, the knee X-rays showing no DJD and the VA examiners' findings that there were no residuals of a right fifth toe fracture or any functional impairment of the right fifth toe outweigh the more general and conclusory descriptions of the Veteran and his opinion that these subjective symptoms constitute a disability.  

In summary, DJD of the knees and residuals of a right fifth toe fracture are not shown by the evidence of record.  Thus, service connection cannot be established.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Disability Ratings - In General

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009). 

Disability Ratings - Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Disability Ratings - Patellofemoral Pain Sydrome 

The Veteran's bilateral patellofemoral pain syndrome has been evaluated under Diagnostic Code 5299-5260.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  Hence, the Veteran's patellofemoral pain syndrome is rated by analogy, using the criteria for limitation of leg flexion under Diagnostic Code 5260.

Evaluations for limitation of knee flexion are assigned as follows:  flexion limited to 60 degrees is 0 percent; flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Evaluations for limitation of knee extension are assigned as follows:  extension limited to 5 degrees is 0 percent; extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 
30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is assigned for slight impairment of the knee due to recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate impairment of the knee due to recurrent subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe impairment of the knee due to recurrent subluxation or lateral instability. 

VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In that regard, separate evaluations may be assigned for non-overlapping manifestations of knee disability.  See e.g. VAOPGCPREC 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, published at 63 Fed. Reg. 56,703 -04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23-97, published at 62 Fed. Reg. 63,604 (Dec. 1, 1997) (same).  

In this case, to warrant a higher 20 percent rating for limitation of flexion under Diagnostic Code 5260, the evidence must show flexion limited to 30 degrees.  At worst, the Veteran's right knee flexion was limited to 100 degrees and his left knee flexion was limited to 90 degrees with pain at the endpoints.  See September 2009 VA examination.  In July 2012, bilateral knee flexion was only limited to 130 degrees with no objective evidence painful motion.  The Veteran was noted to have full or normal range of bilateral knee motion during the March 2008 VA examination and during VA outpatient treatment in May 2008, January 2010, and October 2010.  There was no additional limitation during repetitive-use testing.  
See September 2009 and July 2012 VA examinations.  

Based on the foregoing, the Board finds that 20 percent ratings for limitation of right and left knee flexion are not warranted.  The Board acknowledges that the Veteran had pain during range of motion testing; however, at worst, pain was found at the endpoints.  The July 2012 VA examiner indicated that there was no additional limitation in range of motion after repetitive-use testing and no additional functional loss and/or impairment.  See also September 2009 VA examination report (noting no change in motion after repetitive active motion).  The Board acknowledges that the Veteran has reported flare-ups with increased activity, such as prolonged walking, standing, and going up and down stairs.  However, the evidence does not show additional functional loss beyond that contemplated by the 10 percent evaluations.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  As such, evaluations in excess of 10 percent are not warranted under Diagnostic Code 5260.  

The Board also finds that separate ratings are not warranted for limitation of extension of either knee under Diagnostic Code 5261.  The evidence reflects that the Veteran had full or normal bilateral knee extension throughout the appeal period.  See VA examinations dated in March 2008, September 2009, and July 2012; and VA treatment records dated in May 2008, January 2010, and October 2010.  

In addition, the Board finds that separate ratings are not warranted for recurrent subluxation or lateral instability under Diagnostic Code 5257.  Although the Veteran has reported a sensation of instability and giving way and wears knee braces; the objective evidence indicates that he does not have lateral instability or subluxation in either knee.  Varus/valgus stress testing (medial and lateral collateral ligaments), anterior/posterior drawer testing (anterior and posterior cruciate ligaments), and Lachman's test (anterior cruciate ligament) have been normal throughout the appeal period.  See September 2009 and July 2012 VA examinations and a January 2010 VA outpatient treatment note.  The July 2012 VA examiner also noted that there was no evidence or history of recurrent patellar subluxation or dislocation.  The Board acknowledges that the Veteran is competent to describe the sensation of instability or giving way and finds that his statements are credible in this regard.  Here, however, the Board finds the medical findings elicited by skilled provisions are more probative and outweigh the lay evidence in this regard.  As such, the Board finds that a separate compensable rating for lateral instability or recurrent subluxation is not warranted. 

The Board has also considered other potentially applicable diagnostic codes pertaining to the knee.  The Veteran does not have ankylosis, a dislocated or absent semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum (Diagnostic Codes 5256, 5258, 5259, 5262, and 5263).  Therefore, these diagnostic codes are inapplicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

Based on the foregoing, the Board finds that initial ratings in excess of 10 percent are not warranted for bilateral patellofemoral pain syndrome.

Disability Rating - Right Shoulder

The Veteran's right shoulder strain has been evaluated under Diagnostic Code 5099-5024.  Hence, the strain is rated by analogy, using the criteria for tenosynovitis under Diagnostic Code 5024.  Tenosynovitis, in turn, is rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  38 C.F.R. § 4.71a. 

Disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  A distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  In the instant case, as the Veteran is right-handed, his right shoulder is considered the major upper extremity. 

Limitation of motion of the arm is evaluated under Diagnostic Code 5201.  Pertinent to the major extremity, a 20 percent rating is assigned for limitation of motion of the arm to shoulder level.  A 30 percent rating is assigned for limitation of motion of the arm midway between side and shoulder level.  A 40 percent rating is assigned for limitation of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Normal range of motion of the shoulder is from 0 to 180 degrees of flexion, from 
0 to 180 degrees of abduction, and from 0 to 90 degrees of internal and external rotation.  38 C.F.R. § 4.71, Plate I (2013). 

In this case, the RO assigned an initial noncompensable rating for the Veteran's right shoulder strain prior September 23, 2009.  The rating was increased to 
10 percent effective September 23, 2009 based on objective findings of painful motion during a VA examination on that date.  

The Board finds that a 10 percent rating, but no higher, for the Veteran's right shoulder strain is warranted throughout the appeal period.  Although the Veteran had full range of shoulder motion during the March 2008 VA examination, there was evidence of grinding in all planes and tenderness to palpation of the right shoulder.  Crepitus or grinding, along with limitation of motion and painful motion, was also noted during the September 2009 and July 2012 VA examinations.  As noted above, it is the intent of the schedule to recognize periarticular pathology, including crepitus or grinding, as productive of disability.  Hence, the provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for the right shoulder strain throughout the appeal period.  As this disability is rated by analogy using the criteria for tenosynovitis and degenerative arthritis, a 10 percent rating (minimum compensable) is warranted.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

The Board finds, however, that a rating in excess of 10 percent is not warranted at any time during the appeal period.  To warrant a 20 percent rating for the right shoulder strain, there must be evidence of limitation of the right arm to the shoulder level, i.e., 90 degrees.  At worst, abduction was limited to 160 degrees with pain at the endpoint in September 2009.  Abduction was only limited to 170 degrees during the July 2012 VA examination with no objective evidence of pain.  He had normal right shoulder flexion to 180 degrees with pain at the endpoint in September 2009; flexion was only limited to 170 degrees with no objective evidence of pain in July 2012.  

The Board acknowledges that the Veteran has reported painful motion; however, as noted above, pain was only noted at the extremes of range of motion during the September 2009 VA examination.  During the July 2012 VA examination, there was no objective evidence of painful motion.  The Veteran has also reported flare-ups with increased activity, such as when lifting, pulling, or working overhead.  However, the evidence does not show additional functional loss beyond that contemplated by the 10 percent evaluation.  The September 2009 and July 2012 VA examiners both indicated that there was no additional functional loss/impairment of the right shoulder during repetitive-use testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  As such, an evaluation in excess of 10 percent is not warranted.  

The Board has also considered other potentially applicable diagnostic codes.  Regarding the right shoulder, the Veteran does not have ankylosis, or impairment of the clavicle or scapula.  Although the Veteran has had subjective complaints of his shoulder popping out of its socket, there has been no objective evidence of impairment of the humerus.  The July 2012 VA examiner indicated that there was no evidence or history of instability or recurrent subluxation.  Furthermore, July 2012 X-rays of the right shoulder were normal.  Therefore, the Board finds that the most probative evidence indicates that the Veteran does not have impairment of the humerus.  Accordingly, a higher rating or separate compensable rating under Diagnostic Code 5200, 5202, or 5203, is not warranted for the right shoulder. 

The Board has considered the Veteran's statements regarding his right shoulder discomfort and pain, limitation of motion, grinding sensation, and weakness, which are both competent and credible, but such non-specific pleadings do not provide a basis for a higher evaluation.  In this case, the Board finds the objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support a rating in excess of 10 percent for right shoulder disability.

Based on the foregoing, the Board finds that a 10 percent rating, but no higher, for the right shoulder strain is warranted throughout the appeal period.  

Disability Rating - GERD

The Veteran's GERD has been evaluated under Diagnostic Code 7399-7346.  Hence, GERD has been rated by analogy, using the criteria for hiatal hernia under Diagnostic Code 7346.  The pertinent criteria under Diagnostic Code 7346 provide for a 60 percent rating for symptoms of pain, vomiting, material weight loss and melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 10 percent rating requires two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114.

In this case, the Veteran's GERD has been evaluated as noncompensable prior to September 23, 2009, and as 10 percent disabling since that date.  For the reasons discussed below, the Board finds that a higher 30 percent rating is warranted throughout the appeal period.  

During the Board hearing, the Veteran provided competent, credible testimony that he experienced symptoms each night while trying to fall asleep; his symptoms occurred less frequently during the day.  Hearing Tr. at 13-14.  He said these symptoms included epigastric distress with regurgitation, pyrosis (burning sensation), and vomiting.  Id.  He reported that his symptoms affected his ability to sleep and that had to switch medicines on four different occasions because they stopped working.  Hearing Tr. at 14.  

During the March 2008, September 2009, and July 2012 VA examinations, the Veteran had similar complaints of nightly symptoms.  In March 2008, he said symptoms occurred while lying down and lasted up to six hours.  In September 2009, he reported having nightly substernal pyrosis and nightly reflux with less frequent nausea and vomiting.  He indicated that he had good relief with the use of Omeprazole (Prilosec).  In July 2012, it was noted that he had pyrosis, reflux, and sleep disturbance.  

VA outpatient treatment records indicate the Veteran reported having intermittent symptoms in April 2008; he was switched to Zantac (Ranitidine).  In May 2009, he reported that Ranitidine was not controlling his symptoms and that he was taking Tums without relief.  He asked for alternative therapy.  A May 2009 upper gastrointestinal series revealed a small hiatal hernia and a moderate to large amount of gastroesophageal reflux.  In April 2011, he reported that he was doing well on proton pump inhibitors.  In May 2013, he said that Omeprazole was not doing much for his GERD and that he still had reflux symptoms, along with occasional bloated feeling and nausea.  A June 2013 upper gastrointestinal series showed multiple gastric folds radiating into the distal esophagus, which was considered a "soft" finding for hiatal hernia.  It was noted that this finding was less supportive of the diagnosis than previous studies.

The above evidence indicates that the Veteran has had persistent recurrent epigastric distress, such as pyrosis, regurgitation, heartburn, and vomiting.  Although his symptoms occur mostly at night and bother him less frequently during the day, the Board finds that his symptoms are productive of considerable impairment of health.  His symptoms occur nightly and make sleeping difficult.  Upper gastrointestinal series have also been suggestive of a hiatal hernia.  Collectively, the Board finds that the Veteran's GERD symptomatology more nearly approximates the criteria for a 30 percent rating under Diagnostic Code 7346.  The Board notes that at times the Veteran reported improved symptoms with medication; however, the Board cannot deny a rating based on factors outside the rating criteria.  Otero-Castro v. Principi, 16 Vet. App. 375, 382 (2002).  This includes the ameliorating effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria).

However, the Board finds that a rating higher than 30 percent for GERD is not warranted at any time during the appeal period.  Although the Veteran has described having pain and occasional vomiting, he has not experienced material weight loss and melena with moderate anemia or other symptom combinations productive of severe impairment of health.  Although his symptoms have affected his ability to sleep, he has had only infrequent symptoms during the day.  The September 2009 VA examiner indicated that his symptoms did not affect his occupational functioning and activities of daily living.  For these reasons, the Board finds that the criteria for a 60 percent rating under Diagnostic Code 7346 are not met.

The Board has also considered other potentially applicable diagnostic codes pertaining to gastrointestinal disability, but finds that Diagnostic Code 7846 provides the most analogous symptomatology for the evaluation of the Veteran's GERD.  See 38 C.F.R. § 4.114 (stating that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other and that a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation).

Based on the foregoing, the Board finds that an initial 30 percent rating, but no higher, for GERD is warranted throughout the appeal period.  

Disability Rating - Headaches

The Veteran's service-connected post-concussive migraine headaches are evaluated as 10 percent disabling under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  Under Diagnostic Code 8100, a compensable, 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Because of the successive nature of DC 8100's criteria -- such that the evaluation for each higher disability rating includes the criteria of each lower disability rating -- each criterion listed in the 50 percent rating must be satisfied in order to warrant that maximum schedular evaluation.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

Additionally, while cognizant that neither the VA Rating Schedule nor the Court has specifically defined the term "prostrating," the Board notes that it has been defined by WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH 1080 
(3rd College Ed. (1986)), as "utter physical exhaustion or helplessness."  A similar interpretation has been presented in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. (2007)), which has defined "prostration" as "extreme exhaustion or powerlessness."  The term "productive of severe economic inadaptability" is also not defined in veterans' law.  However, the Court has stated that this term is not synonymous with being completely unable to work and VA has conceded that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

In this case, the Board finds that the evidence for and against assigning a 30 percent rating for headaches is at least in relative equipoise.  During the Board hearing the Veteran provided competent, credible testimony that his headaches were less frequent, but more severe on medication.  Hearing Tr. at 24.  He estimated the severity to be 10/10 if he did not "catch them in time."  Id.  He said he was usually able to stop them by taking medication and going in a completely dark and quiet room to sleep, but that on occasion, his headaches were so bad that he vomited.  Id.  He estimated that he had at least two incapacitating episodes per month that lasted two to three hours on average, but could last all day.  Id. at 25.  

During the March 2008 VA examination, the Veteran reported having headaches once per week with light sensitivity; he denied nausea and vomiting.  He said headaches usually lasted half a day and were treated with Midrin and Propanolol.  An April 2008 VA outpatient treatment note indicates that his headaches were stable.  During a September 2009 VA examination, he complained of almost daily headaches that lasted two hours with pain estimated as 9/10.  He indicated that he was sensitive to light and sound during headaches.  During the July 2012 VA examination, he reported having headaches twice a week, which required him to be in a dark room for 30 to 40 minutes.  He reported vomiting, photophobia, and phonophobia.  He said his headache episodes lasted less than one day.  The VA examiner indicated that the Veteran did not have characteristic prostrating attacks, but did not provide a rationale for this opinion.

As described above, the evidence more nearly reflects that the Veteran has had severe headaches that occurred on average at least once a month.  The question is whether these headaches have been characteristically prostrating.  There is evidence that supports a finding of prostrating attacks, including headaches which involve photophobia, phonophobia, occasional vomiting, and having to stay in a dark, quiet room until these symptoms subside.  However, there is also evidence indicating that his attacks are less than prostrating.  He has reported that his headaches generally only last about two or three hours and that he only has to be in a dark room for 30 to 40 minutes.  Collectively, the Board finds that the evidence for and against a 
30 percent rating is in relative equipoise.  Hence, the benefit of the doubt will be resolved in the Veteran's favor and a 30 percent rating assigned during the appeal period.  

A rating higher than 30 percent is not warranted because the Veteran does not experience very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  The evidence of record does not show that the Veteran's migraine symptoms rise to the level of very frequent completely prostrating attacks that are productive of severe economic inadaptability.  To the contrary, the July 2012 VA examiner has expressly determined that the Veteran's headaches do not impact his ability to work.  Moreover, the Veteran has acknowledged that his migraine symptoms are responsive to sleeping in a dark room for 30-40 minutes and they will go away.  Hearing Transcript at 24, 26.  Further, he testified that the headaches are generally no longer than a few hours in duration, at most, one day.  Id. at 25; see also July 2012 VA Examination Report.  This suggests that, by the Veteran's own admission, his migraines do not cause such "utter physical exhaustion or helplessness," or "extreme exhaustion or powerlessness," as to either produce, or be capable of producing, severe economic inadaptability.

Based on the foregoing, the Board finds that a 30 percent rating, but no higher, for post-concussive migraine headaches is warranted.

All Increased Rating Claims

In reaching the above decision, the Board considered the Veteran's lay statements.  The Veteran is competent to report his observations with regard to the severity of his service-connected disabilities, including the nature and frequency of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds his statements to be credible and consistent with the evaluations assigned.  To the extent he argues his symptomatology is more severe than the assigned ratings, his statements must be weighed against the other evidence of record.  Here, the Board finds the specific medical examination findings of trained health care professionals to be of greater probative weight than the Veteran's more general lay assertions.

The Board has also considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the rating criteria reasonably describe the symptomatology related to the Veteran's service-connected disabilities.  Relating to patellofemoral pain syndrome, the Veteran has described symptomatology involving pain, limitation of motion, and fatigability.  Diagnostic Code 5260 specifically contemplates limitation of motion and entitlement to separate ratings based on instability have been considered, along with additional functional impairment due to symptoms such as pain and fatigability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  Relating to the right shoulder strain, the Veteran has described symptoms involving grinding or crepitus, pain, and limitation of motion.  These factors have been specifically contemplated in the evaluation assigned by analogy under Diagnostic Code 5024.  Furthermore, Diagnostic Code 5201 provides for higher ratings for more severe limitation of motion and functional impairment.  Relating to GERD, he has described symptoms of epigastric distress, which are specifically contemplated in Diagnostic Code 7346.  Relating to post-concussive migraine headaches, he has described headaches involving photophobia and phonophobia with occasional vomiting.  These symptoms are contemplated under Diagnostic Code 8100, which specifically contemplates prostrating attacks.  

For these reasons, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture in each instance.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).

In sum, the Board finds that initial ratings in excess of 10 percent for bilateral knee patellofemoral pain syndrome is not warranted; a 10 percent rating, but no higher, for right shoulder strain is warranted throughout the appeal period; a 30 percent rating, but no higher, for GERD is warranted throughout the appeal period; and a 
30 percent rating, but no higher, for post-concussive migraine headaches is warranted throughout the appeal period.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine; however, the Board finds that the preponderance is against assignment of any higher ratings.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to increased ratings for PTSD is dismissed.

Entitlement to an increased rating for tinnitus is dismissed.

Entitlement to service connection for DJD of the knees is denied.

Entitlement to service connection for residuals of a right fifth toe fracture is denied.

Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral pain syndrome is denied.

Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome is denied.

Entitlement to an initial 10 percent rating, but no higher, for right shoulder strain is granted throughout the appeal period and prior to September 23, 2009, subject to the controlling regulations applicable to the payment of monetary benefits. 

Entitlement to an initial rating in excess of 10 percent for right shoulder strain is denied throughout the appeal period and since September 23, 2009.

Entitlement to an initial 30 percent rating, but no higher, for GERD is granted throughout the appeal period, subject to the controlling regulations applicable to the payment of monetary benefits. 

Entitlement to an initial 30 percent rating, but no higher, for post-concussive migraine headaches is granted throughout the appeal period, subject to the controlling regulations applicable to the payment of monetary benefits. 


REMAND

A remand is necessary for further development on the claims of entitlement to service connection for bilateral hearing loss and entitlement to an initial rating in excess of 10 percent for residuals of left toe arthroplasty.  

I.  VA Examinations

The Veteran's hearing was last evaluated during service in February 2008.  At that time, auditory thresholds did not meet VA's criteria for a hearing loss disability.  See 38 C.F.R. § 3.385 (2013).  During the Board hearing, the Veteran testified that his hearing had worsened since that evaluation.  Hearing Tr. at 22-23.  Therefore, a VA examination is necessary to determine whether the Veteran currently meets the criteria for a hearing loss disability and, if so, whether it is related to service.  

The Veteran's service-connected residuals of left fifth toe arthroplasty were last evaluated during a September 2009 VA examination.  During the Board hearing, the Veteran presented testimony suggesting that his left foot symptoms have worsened since then.  Hearing Tr. at 8-10.  Therefore, a more contemporaneous VA examination is necessary for the purpose of ascertaining the current severity of this disability.  See VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997).  


II.  Treatment Records

The record reflects that the Veteran receives ongoing treatment from the Central Texas VA Health Care System.  His electronic folder currently contains records dated through June 2013.  While this case is in remand status, any outstanding VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from the Central Texas Veterans Health Care System dated since June 2013.  If any records are not available, the Veteran should be notified of such in accordance with 38 C.F.R. § 3.159(e).

2.  After the development requested in item (1) is completed, schedule the Veteran for a VA audiology examination to assess the nature and etiology of any hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The examiner is requested to confirm whether the Veteran currently has hearing loss that meets the threshold requirements of 38 C.F.R. § 3.385.  If so, after examining the Veteran and reviewing the claims file, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that any current hearing loss was incurred in service or is otherwise related to noise exposure during service.  The examiner is instructed that exposure to acoustic trauma during service has been established.  The examiner should also consider and address the Veteran's statements regarding being exposed to improvised explosive devices (IEDs), small arms fire, and generators.  

A comprehensive rationale for all opinions expressed should be furnished.

3.  After the development outlined in Item (1) is completed, schedule the Veteran for an examination to determine the current nature and severity of his service-connected residuals of left fifth toe arthroscopy.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner in conjunction with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  If any benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims 
remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


